DETAILED ACTION
	This action is in response to the applicant’s reply filed on November 18, 2021. Claims 1-5, 7-9, 11-16, 18-19, 21-25, 27-31 are pending and addressed below. 

Response to Amendment
Claims 1, 13, 19, and 22 have been amended. Claims 6, 10, 17, 20, and 26 are cancelled. Claims 28-31 are newly added. Claims Claim 1-5, 7-9, 11-16, 18-19, 21-25, 27-31 are pending.

In response to the applicant’s amendments to claim 19, to correct issues of antecedent basis, the rejection of claims 19-21 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 13, and 22, the applicant has argued that Fitzgerald, US 2009/0084543 (hereinafter Fitzgerald) fails to discloses a cable that comprises a fiber optic cable that includes logging sensors that actually log the well, as opposed to Fitzgerald in which the log of the well is performed by a logging tool 6, which is not a fiber optic cable. The Examiner agrees that Fitzgerald discloses a fiber optic cable 7B and an attached logging tool 6. However there are no limitations in the claim which preclude the logging tool 6 from meeting the limations of “logging the wellbore” or which require the recited fiber optic cable itself to include sensors as a direct “part” of the fiber optic cable (i.e. embedded within the cable or as an integral part of the cable).  Cable 7B is an electrical or optical cable enabling power and/or telemetry connection between the micro-production logging tool 6 and the electronic module 3 via the micro-winch 5 (Fitzgerald, par [0051]). Further, the cable 7B is physically attached to the logging tool 6 as shown in Figure 4 and both the cable 7B with attached logging tool 6 are moved during logging. As such the cable can be consider to “log” the wellbore formation as it is utilized in the logging process both to move the logging tool and transfer power and telemetry. Additionally, the logging cable is consider to comprise at least one sensor as the at least one sensor 63 of logging tool 6 is attached to cable 7B
For these reasons, it is that Examiner’s position that Fitzgerald meets the limitations of claims 1, 13, and 22.
Regarding claims 2-5, 7-9, 11-12, 14-16, 18-19, 21, 23-25, 27-31, the argument’s as presented above are equally applicable to claims 2-5, 7-9, 11-12, 14-16, 18-19, 21, 23-25, 27-31.

Information Disclosure Statement
The information disclosure statement filed on October 1, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6-22, and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgerald, US 2009/0084543 (hereinafter Fitzgerald).
Claim 1: Fitzgerald discloses a downhole tool (pumping arrangement PA and production logging apparatus 1), comprising: 
a production unit (pumping arrangement PA) configured to fluidly couple to a production tubing (production tubing PT) positioned in a wellbore (wellbore WB) that is formed from a terranean surface (ground surface) to a subterranean formation (hydrocarbon geologic formation GF), the production unit (PA) comprising an inlet (coupling module 2 comprises flow entry ports and a flow outlet port which corresponds to the flow entry port of the pumping arrangement PA, Fig 3, par [0045]) configured to fluidly couple to the wellbore to receive a production fluid (fluid enters the wellbore below the pumping arrangement PA and flow into the pumping arrangement PA and subsequently the production tubing PT as shown by arrows (not labeled) in Figure 3); and 
a logging unit (production logging apparatus 1, includes coupling module 2, electronic module 3, micro-winch 4, docking station 5, and logging tool 6) coupled to a downhole end of the production unit (PA) (see Fig 3, par [0045]
a cable spooler (micro-winch 4) configured to move a cable (cable 7A, 7B) that comprises a fiber optic cable (wireline 7B is an optical cable enabling power and/or telemetry connection, par [0051]) from the cable spooler through the wellbore downhole of the production unit (winch controller 31 commands the operation of the micro-winch 4, par [0046], micro-winch 4 enables to deploy the micro-production logging tool 6 at a desired depth below the pumping arrangement, see Fig 3, par [0047]), the cable comprising one or more logging sensors (logging tool 6 comprises at least one sensor 63, Fig 5, par [0049]-[0050]), and 
a cable motor (micro-winch 4 may be a small motor-gear-drum) configured to operate the cable spooler (4) to move the cable (7A) through the wellbore (WB) downhole of the production unit (PA) (see Fig 3, micro-winch 4 enables to deploy the micro-production logging tool 6 at a desired depth below the pumping arrangement, par [0047]) to log the wellbore downhole of the production unit (PA) with one or more logging sensors (sensors 63) during flow of the production fluid into the inlet (logging while producing apparatus, see title, par [0007], fluid enters the wellbore below the pumping arrangement PA and flow into the pumping arrangement PA and subsequently the production tubing PT as shown by arrows (not labeled) in Figure 3).
Claim 9: Fitzgerald discloses the logging unit (1) is coupled to the inlet of the production unit (PA) (coupling module 2, includes flow entry ports and a flow output port, flow output port is connected to the flow entry port of the pumping arrangement, par [0045]).
Claims 7 and 11: Fitzgerald discloses the logging unit further comprises a weight (weight of production logging tool 6) attached to a downhole end of the cable (7A/7B) (production logging tool 6 serves as weight, par [0049]).
Claims 8 and 12: Fitzgerald discloses the one or more logging sensors (sensor 63) is configured to record at least one of a resistivity, a conductivity, a pressure, a temperature, or a sonic property of the subterranean formation (sensors may be capable of pressure, temperature, flow, "holdup" (i.e. fraction of water, oil and gas present in the wellbore at a given depth), conductivity, resistivity, etc. measurements, par [0049]).
Claim 13:
running a downhole tool (pumping arrangement PA and production logging apparatus 1) into a wellbore (wellbore WB) on a production tubular (production tubing PT), the wellbore formed from a terranean surface to a subterranean formation (hydrocarbon geological formations GF) (par [0038]), the downhole tool comprising a production unit (pumping arrangement PA) and a logging unit (production logging apparatus 1) coupled to a downhole end of the production unit (shown in Fig 2, 3, par [0038]-[0039]); 
positioning the downhole tool (PA/1) in the wellbore (WB) adjacent the subterranean formation (GF) (see Fig 2, par [0038]); 
unspooling a cable (cable 7A, 7B) from the logging unit (1) in a direction downhole of the downhole tool (commanding the micro-winch 4 in order to deploy the micro-production logging tool in the wellbore below the pumping arrangement, and log a depth interval, see Fig 2-3); 
logging the wellbore with the unspooled cable (7A, 7B) (once the micro-production logging tool 6 is positioned at a desired depth, characteristic parameters of a selected zone of the formation, or of the fluid in the vicinity of the micro-production logging tool 6 can be measured, par [0049]) by measuring one or more parameters of the subterranean formation with the cable that comprises a fiber optic cable  (micro-production logging tool 6 attached to cable 7A, 7B comprises at least one sensor 63, sensor provides various measurement data related to the hydrocarbon geological formation and/or the hydrocarbon effluent contained within the geological formation or flowing into the wellbore, par [0049], wireline 7B is an optical cable enabling power and/or telemetry connection, par [0051]); and 
during logging of the wellbore, producing a wellbore fluid from the wellbore (logging while producing apparatus, see title, par [0007]) through an inlet of the production unit (flow output port corresponds to the flow entry port of the pumping arrangement, Fig 3, par [0045]) and into the production tubular (PT) (see arrows shown in Fig 3-4).
Claim 14: Fitzgerald disclose producing the wellbore fluid from the wellbore (WB) comprises pumping the wellbore fluid from the wellbore (WB) with a downhole pump assembly (pumping arraignment PA is a standard electrical submersible pump, par [0004], [0043]) of the production unit (fluid enters the wellbore below the pumping arrangement PA, above the pump, the fluid flows usually in PT that channels the pumping arrangement output to surface, par [0004], pumping arrangement PA raises the hydrocarbon effluent HE to the surface, par [0038]).
Claim 15: Fitzgerald discloses, during production of the wellbore fluid: 
measuring at least one parameter associated with the downhole pump assembly (communication between the downhole equipment and the surface unit, is accomplished using the electrical cables already in place to supply power to the pumping arrangement, including measurements that may be used to characterize the pumping arrangement performance, par [0041]); and 
transmitting the measured at least one parameter to the terranean surface (electronic module 3 includes telemetry module 33 which provides telemetry to and from the surface equipment, par [0046], micro-production logging tool 6 works in "real-time mode", measurement data is transmitted in real time to the electronic module 3, par [0051]).
Claim 16: Fitzgerald discloses, pumping the wellbore fluid from the wellbore (WB) with the downhole pump assembly (PA) of the production unit comprises pumping the wellbore fluid from the wellbore with an electrical submersible pump (ESP) that comprises an intake that includes the inlet (pumping arrangement PA is a standard electrical submersible pump, par [0043], coupling module 2, includes flow entry ports and a flow output port, flow output port is connected to the flow entry port of the pumping arrangement, par [0045], see arrows shown in Fig 3-4).
Claim 19: Fitzgerald discloses producing the wellbore fluid from the wellbore comprises receiving the wellbore fluid into the inlet of the production unit based at least in part on a pressure difference between the subterranean formation (GF) and the tubular string (where the reservoir pressure is sufficient to cause fluids to flow from the formation into the wellbore, par [0003], where the reservoir pressure is not sufficient to cause fluids to flow from the formation GF into the wellbore WB, a pumping arrangement PA raise fluids to the surface ST, par [0004]).
Claims 18 and 21: Fitzgerald discloses the one or more measured parameters of the subterranean formation comprises at least one of a resistivity, a conductivity, a pressure, a temperature, or a sonic property (sensors may be capable of pressure, temperature, flow, "holdup" (i.e. fraction of water, oil and gas present in the wellbore at a given depth), conductivity, resistivity, etc. measurements, par [0049]
Claim 22: Fitzgerald discloses a downhole tool system, comprising:
an electrical submersible pump (ESP) assembly (pumping arrangement, PA, is an electrical submersible pump ESP) configured to couple to a downhole conveyance (production tubing PT) that comprises a production fluid flow path for a production fluid from a subterranean formation (fluid flows in production tubing PT that channels the pumping arrangement PA output to the surface, par [0004]); and 
a logging sub-assembly (production logging apparatus 1) directly coupled to a downhole end of the ESP assembly (directly coupled to the downhole end of pumping arrangement PA, Fig 3-4) and comprising a length of logging cable (cable 7A/7B) spoolable off a cable spool (micro-winch 4) of the logging sub-assembly (1) within a wellbore (WB) (micro-winch 4 enables to deployment of the micro-production logging tool 6 at a desired depth below the pumping arrangement, Fig 3-4, par [0047]), the logging cable comprising at least one fiber optic cable (wireline 7B is an optical cable enabling power and/or telemetry connection, par [0051]) that comprises at least one logging sensor (micro-production logging tool 6 attached to cable 7A, 7B comprises at least one sensor 63, sensor provides various measurement data related to the hydrocarbon geological formation and/or the hydrocarbon effluent contained within the geological formation or flowing into the wellbore, par [0049]). 
Claim 27: Fitzgerald discloses the at least one logging sensor is configured to measure at least one of a resistivity, a conductivity, a pressure, a temperature, or a sonic property of the subterranean formation (sensors may be capable of pressure, temperature, flow, "holdup" (i.e. fraction of water, oil and gas present in the wellbore at a given depth), conductivity, resistivity, etc. measurements, par [0049]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2-5 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Ejim et al., US2018/0274343 (hereinafter Ejim).
Claim 2: Fitzgerald discloses the production unit (pumping arrangement PA) comprises a downhole pump assembly (pumping arrangement PA is a standard electrical submersible pump or ESP, Fig 3, par [0043]), the downhole pump assembly comprising a production fluid pump (standard ESP) and a pump intake that comprises the inlet (flow output port corresponds to the flow entry port of the pumping arrangement, Fig 3, par [0045]).
Fitzgerald is silent as to the downhole pump assembly comprising a pump motor and the production fluid pump coupled to the pump motor. 
Ejim discloses a downhole pump assembly (electrical submersible pump assembly 14), the downhole pump assembly comprising a pump moto (motor 16), a production fluid pump (pump 18) coupled to the pump motor (16) (motor 16 is used to drive pump 18, see Fig 1, par [0021]), and a pump intake (intake 24) that comprises the inlet (opening 29) (well fluid F for production flows to opening 29 of intake 24, Fig 1, par [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the downhole pump assembly of Fitzgerald with the downhole pump assembly of Ejim as the need to pump production fluids would have lead one skilled in the art to choose an appropriate downhole pump assembly, such as the downhole pump assembly as disclosed by Ejim. Therefore, choosing the appropriate downhole pump assembly disclosed by Ejim would merely be a simple substitution of one known element for another would obtain the predictable result of pumping downhole production fluids to the surface, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the downhole pump assemblies of Fitzgerald and Ejim are both electrical submersible pumps (ESPs) used for pumping downhole production fluid to the surface and therefore from the same field of endeavor. 
Claim 3: Fitzgerald, as modified by Ejim, discloses the downhole pump assembly (Ejim, electrical submersible pump assembly 14) further comprises a monitoring sub-assembly (sensor 26) coupled to a downhole end of the pump motor (16), and a motor protector (protector 20) coupled between the pump motor (16) and the intake (24) (Ejim, Fig 3, par [0022]-[0023]).
Claim 4: Fitzgerald, as modified by Ejim, discloses the logging unit is coupled to the monitoring sub-assembly (Fitzgerald, electronic module 3 micro-winch 4, docking station 5, and logging tool 6 are coupled at the lower end of the pumping arrangement PA via coupling module 2, par [0044], Ejim, 26 is located at the lower end of the downhole pump assembly, Fig 3, as such the logging unit would be coupled at the lower end of the monitoring subassembly).
Claim 5: Fitzgerald, as modified by Ejim, discloses the downhole pump assembly comprises an electrical submersible pump (ESP) (Fitzgerald, pumping arrangement PA is a standard electrical submersible pump, ESP, Fig 3, par [0004], [0043], Ejim, electrical submersible pump assembly 14, Fig 1, par [0021]).
Claim 23: Fitzgerald discloses the ESP assembly comprises: a pump (PA is an ESP) that comprises an intake (coupling module 2 comprises flow entry ports and a flow outlet port which corresponds to the flow entry port of the pumping arrangement PA, Fig 3, par [0045]) configured to fluidly couple to an annulus of the wellbore to receive the production fluid from the subterranean formation (fluid enters the wellbore below the pumping arrangement PA and flow into the pumping arrangement PA and subsequently the production tubing PT as shown by arrows (not labeled) in Figure 3).and 
the pumping arrangement (PA) is coupled to the intake at a downhole end of the pump (coupling module 2 comprises flow entry ports and a flow outlet port which corresponds to the flow entry port of the pumping arrangement PA, Fig 3, par [0045])
Fitzgerald is silent as to a pump motor coupled to the intake at a downhole end of the pump.
Ejim discloses a downhole pump assembly (electrical submersible pump assembly 14), the downhole pump assembly comprising a pump moto (motor 16), a production fluid pump (pump 18) coupled to the pump motor (16) (motor 16 is used to drive pump 18, see Fig 1, par [0021]), and a pump intake (intake 24) that comprises the inlet (opening 29) (well fluid F for production flows to opening 29 of intake 24, Fig 1, par [0024]).  The pump motor (16) coupled to the pump intake (24) at the downhole end of the pump (14) (see Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the downhole pump assembly of Fitzgerald with the downhole pump assembly of Ejim, such that the pump motor is coupled to the intake at a downhole end of the pump, as the need to pump production fluids would have lead one skilled in the art to choose an appropriate downhole pump assembly, such as the downhole pump assembly as disclosed by Ejim. Therefore, choosing the appropriate downhole pump assembly disclosed by Ejim would merely be a simple substitution of one id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the downhole pump assemblies of Fitzgerald and Ejim are both electrical submersible pumps (ESPs) used for pumping downhole production fluid to the surface and therefore from the same field of endeavor. 
Claim 24: Fitzgerald, as modified by Ejim, discloses the logging sub-assembly further comprises:
 a spooler motor (Fitzgerald, micro-winch 4 may be a small motor-gear-drum) coupled to the cable spool (4) and operable to spool the logging cable (7A/7B) from and onto the cable spool (4) (Fitzgerald, see Fig 3, micro-winch 4 enables to deploy the micro-production logging tool 6 at a desired depth below the pumping arrangement, par [0047]).; and 
a weight (Fitzgerald, weight of production logging tool 6) coupled to first portion of the logging cable (7A/7B) opposite a second portion of the logging cable (Fitzgerald, top end of cable 7A/7B connected to micro-winch 4) that is coupled to the cable spool (4) (Fitzgerald, see Fig 3).
Claim 25: Fitzgerald, as modified by Ejim, discloses at least one power cable (cable CB) electrically coupled to at least one of the pump motor (Fitzgerald, pumping arrangement PA, Ejim, electrical submersible pump assembly 14) or the spooler motor (Fitzgerald, cable CB also provides power to the electronic module 3 and the micro-winch 4) and configured to transfer electric current to the at least one of the pump motor or the spooler motor from a terranean surface (cable CB delivers power from the surface, see Fig 2, par [0041], [0046]).

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald
Claim 28: Fitzgerald discloses the cable (7B) is communicably coupled to a spooler motor power cable (cable CB) that extends through the wellbore and is electrically coupled to a spooler (Fitzgerald, cable CB also provides power to the electronic module 3 and the micro-winch 4) of the logging unit (6) to communicate logging data through the dedicated fiber to the terranean surface (telemetry module 33 provides telemetry to and from the surface equipment, for example via the cable CB, par [0046], wireline 7B is usually an electrical or optical cable enabling power and/or telemetry connection between the micro-production logging tool 6 and the electronic module 3 via the micro-winch 5, [0051]
Fitzgerald is silent as to at least one dedicated fiber embedded in a spooler motor power cable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the spooler motor power cable of Fitzgerald to include at least one dedicated fiber embedded in the spooler motor power cable, as Fitzgerald discloses the use of wireline including optical cable enabling power and/or telemetry connection (Fitzgerald, par [0051]).  One of ordinary skill in the art would have been capable of making the necessary adjustment to the spooler motor power cable such that it includes the at least one dedicated embedded fiber.
Claim 29: Fitzgerald discloses transmitting the measured one or more parameters of the subterranean formation from the fiber optic cable (7B) to a spooler motor power cable (cable CB) (telemetry module 33 provides telemetry to and from the surface equipment, for example via the cable CB, par [0046], that extends through the wellbore and is electrically coupled to a spooler of the logging unit (cable CB also provides power to the electronic module 3 and the micro-winch 4); and 
transmitting the measured one or more parameters of the subterranean formation through the cable to the terranean surface  (telemetry module 33 provides telemetry to and from the surface equipment, for example via the cable CB, par [0046], wireline 7B is usually an electrical or optical cable enabling power and/or telemetry connection between the micro-production logging tool 6 and the electronic module 3 via the micro-winch 5, [0051]).
Fitzgerald is silent as to at least one dedicated fiber embedded in a spooler motor power cable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the spooler motor power cable of Fitzgerald to include at least one dedicated fiber embedded in the spooler motor power cable, as Fitzgerald discloses the use of wireline including optical cable enabling power and/or telemetry connection (Fitzgerald, par [0051]).  One of ordinary skill in the art would have been capable of making the necessary adjustment to the spooler motor power cable such that it includes the at least one dedicated embedded fiber.
Claim 30: Fitzgerald discloses a spooler motor power cable (cable CB)  that extends through the wellbore and is electrically coupled to the spooler motor (cable CB also provides power to the electronic module 3 and the micro-winch 4) and is communicably coupled to the at least one fiber optic cable (7B) that comprises at least one logging sensor (6) (telemetry module 33 provides telemetry to and from the CB, par [0046], wireline 7B is usually an electrical or optical cable enabling power and/or telemetry connection between the micro-production logging tool 6 and the electronic module 3 via the micro-winch 5, par [0051]).
Fitzgerald is silent as to at least one dedicated fiber embedded in a spooler motor power cable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the spooler motor power cable of Fitzgerald to include at least one dedicated fiber embedded in the spooler motor power cable, as Fitzgerald discloses the use of wireline including optical cable enabling power and/or telemetry connection (Fitzgerald, par [0051]).  One of ordinary skill in the art would have been capable of making the necessary adjustment to the spooler motor power cable such that it includes the at least one dedicated embedded fiber.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of Hernandez Marti et al., US 2018/0374607 (hereinafter Hernandez Marti).
Claim 31: Fitzgerald is silent as to the at least one fiber optic cable comprises a multimode fiber optic cable.
Hernandez Marti discloses a downhole power and communications cable 33 including electronic waveguides 50, such as fiber optic cables, extending longitudinally inside a metallic tubular. The electronic waveguides may be single mode or multimode fiber optic cables (Fig 3, par [0018]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify the cable of Fitzgerald with the cable include multimode fiber optic cables as disclosed by Hernandez Marti as the need to a downhole power/ telemetry cable would have lead one skilled in the art to choose an appropriate cable, such as the cable 33 as disclosed by Hernandez Marti. Therefore, choosing the appropriate cable disclosed by Hernandez Marti would merely be a simple substitution of one known element for another would obtain the predictable result of providing downhole power and/ or telemetry to downhole tools (Hernandez Marti, par [0002], [0018]) id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
	
Conclusion
Claim 1-5, 7-9, 11-16, 18-19, 21-25, 27-31 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676